1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11       CRYSTAL ANN I.,1                        Case No. 8:17-cv-02015-DMG-MAA
12                         Plaintiff,            ORDER ACCEPTING FINDINGS
13                                               AND RECOMMENDATIONS OF
              v.
14                                               UNITED STATES MAGISTRATE
         NANCY A. BERRYHILL, Acting              JUDGE
15       Commissioner of Social Security,
16
                           Defendant.
17
18
19            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
20   Motion for Judgment on the Pleadings, the Motion for Summary Judgment, the
21   Certified Administrative Record, and all other records on file, as well as the Report
22   and Recommendation of United States Magistrate Judge (“R&R,” ECF No. 24).
23            Plaintiff filed a document entitled “Responce [sic] to the Recommenaditon
24   [sic]” on February 25, 2019. (“Objections,” ECF No. 31.) Defendant did not
25
26   1
      Plaintiff’s name is partially redacted in accordance with Federal Rule of Civil
27   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United
28   States.
1    respond to Plaintiff’s Objections. After having made a de novo determination of
2    the portions of the Report of Recommendation to which Plaintiff directed her
3    Objections, the Court concurs with and accepts the findings and conclusions of the
4    Magistrate Judge. The Court addresses certain arguments raised in the Objections
5    below.
6          On the whole, as Plaintiff tacitly concedes, the Objections fail to address any
7    specific finding or conclusion in the Report and Recommendation. (See Objections
8    at 3 (“We did not go though [sic] every part of the last report because it would be
9    more then [sic] 50 pages long.”).)
10         Plaintiff requests that the Court consider certain signs, symptoms, and
11   records of her impairments as evidence that she is disabled. (See, e.g., Objections
12   at 2 (“I have done shots in my back, neck.”); id. at 3-7 (alleging facts supporting
13   Plaintiff’s claims of post-traumatic stress disorder and back impairments); id. at 7
14   (“I have MRIs, XRays, Reports that prove that I in fact have back, neck, wrist
15   problems.”); id. at 9-10 (describing Plaintiff’s mental limitations, including her
16   limited short-term memory and math skills).) But these factual allegations,
17   untethered to the administrative record, are not within the purview of this Court’s
18   review. Pursuant to sentence four of 42 U.S.C. § 405(g), this District Court must
19   review the decision of the Administrative Law Judge (“ALJ”) to determine whether
20   the ALJ’s findings are supported by substantial evidence and whether the ALJ
21   applied the proper legal standards. See 42 U.S.C. § 405(g) (“The court shall have
22   power to enter, upon the pleadings and transcript of the record, a judgment
23   affirming, modifying, or reversing the decision of the Commissioner of Social
24   Security . . . .” (emphasis added)); Treichler v. Comm’r of Soc. Sec. Admin., 775
25   F.3d 1090, 1098 (9th Cir. 2014). Plaintiff does not connect the factual assertions in
26   her Objections with evidence in the administrative record, nor does she explain why
27   these facts undermine the ALJ’s findings. Therefore, Plaintiff’s bare factual
28   allegations do not reveal any error in the reasoning of the R&R.
                                                2
1          Plaintiff also seeks to discount or strike statements she made regarding her
2    trips to Disneyland that the ALJ considered in the administrative proceedings. (See
3    Objections at 3 (“Just because I said I go to Disneyland all the time does not mean
4    all the time.”).) Plaintiff’s argument that the ALJ should not have taken her
5    testimony seriously is unavailing, especially given that the ALJ is obliged to
6    consider her statements. See 20 C.F.R. §§ 404.1529(a), 416.929(a) (“In evaluating
7    the intensity and persistence of your symptoms, including pain, we will consider all
8    of the available evidence, including . . . statements about how your symptoms affect
9    you.”); id. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i) (requiring consideration of daily
10   activities in analysis of how symptoms affect capacity to perform work activities).
11   Substantial evidence supports the ALJ’s conclusion that Plaintiff’s statements
12   regarding her trips to Disneyland undermined her subjective symptom testimony.
13   (See R&R at 14-15.)
14         Plaintiff summarily asserts that the Court or the ALJ discounted all of
15   Plaintiff’s doctors’ reports, or otherwise did not take Plaintiff’s doctors’ reports into
16   consideration properly. (See Objections at 8, 12.) These general claims exceed the
17   scope of Plaintiff’s narrow claim regarding the ALJ’s treatment of her medical
18   reports, which focuses exclusively on the ALJ’s consideration of medical opinions
19   regarding her alleged mental impairments. (See ECF No. 17, at 5-7.) This is not
20   the only argument Plaintiff asserts for the first time in her Objections. (See, e.g.,
21   Objections at 8, 12 (contending that the ALJ or the Court discounted all reports
22   from Plaintiff’s doctors); id. at 9 (“The ALJ did not read any of my medecal [sic]
23   history becase [sic] its [sic] a lot and they don’t care.”); id. at 11 (contending that
24   school records, particularly “IEPs,” should have been included in the administrative
25   record); id. at 12-13 (arguing that Defendant’s adverse disability determination
26   constituted age discrimination).) The Court declines to consider all of these new
27   arguments, which Plaintiff raises here for the first time after the conclusion of
28   briefing on the merits. See, e.g., Beckley v. Berrhill, No. CV 17-4495-GW (JPR),
                                                 3
1    2019 U.S. Dist. LEXIS 22040, at *4, 2019 WL 521580, at *2 (C.D. Cal. Feb. 8,
2    2019) (declining to consider argument raised for the first time in objections to a
3    magistrate judge’s report and recommendation); cf. United States v. Howell, 231
4    F.3d 615, 621-22 (9th Cir. 2000) (district court may decline to consider new
5    arguments and evidence offered for the first time in objections to a magistrate
6    judge’s report and recommendation).
7          Finally, Plaintiff objects that she does not understand the Court’s application
8    of the harmlessness doctrine to her case. (See Objections at 9.) As the R&R
9    explains, where the Court finds error in the ALJ’s decision, reversal is appropriate
10   when the party attacking the disability determination shows that the error was not
11   “inconsequential to the ultimate nondisability determination.” Molina v. Astrue,
12   674 F.3d 1104, 1115 (9th Cir. 2012); see also McLeod v. Astrue, 640 F.3d 881, 887
13   (9th Cir. 2011) (establishing that the burden of showing prejudice rests with party
14   attacking agency determination). With respect to the errors in the ALJ decision
15   identified in the R&R, Plaintiff has not met her burden to show that the errors had
16   any effect on the ALJ’s ultimate decision. Plaintiff’s Objections do not present
17   reasons why the Court should not find the ALJ’s errors harmless.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               4
1         Accordingly, IT IS ORDERED:
2         1.   The Report and Recommendation is accepted;
3         2.   Plaintiff’s Objections are overruled;
4         3.   Defendant’s Motion for Summary Judgment (ECF No. 18) is granted;
5         4.   Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 17) is
6              denied;
7         5.   Judgment shall be entered in favor of Defendant affirming the decision
8              of the Acting Commissioner and dismissing this action with prejudice;
9              and
10        6.   The Clerk of Court shall serve this Order and the Judgment on Plaintiff
11             and counsel for Defendant.
12
13   DATED: March 29, 2019
14                                       ____________________________________
                                         DOLLY M. GEE
15                                       UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
